DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021, 09/12/2021, 01/12/2021, 08/13/2020, 08/12/2020, 06/11/2020, 01/10/2020, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 10 recites the limitation "the first anomaly" and “the second anomaly” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the curve analysis" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.

All dependent claims that depend on claim 10 and/or 11 are rejected based on the dependency. 	 


Objection
	Claim 15 recites wherein each dataset comprises a probationary period of unlabeled data” and it should be “wherein each dataset comprises a probationary period of unlabeled data.”

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al., U.S. Pub No: US 20190138643 A1 (Hereinafter “Saini”) in view of FIGHEL et al., U.S. Pub No: US 20190392252 A1 (Hereinafter “FIGHEL”).

 A method for automatically determining an anomaly detection method for use on a class of time series, comprising:
receiving at processor a plurality of datasets for each type of time series characteristic for a given time series (see paragraph [0018], wherein systems and methods for extracting latent components from a time series of metrics data), wherein each time series has been classified into one of a known class based on expected properties of the time series before receipt by the processor (see paragraph [0036], wherein analytical system 102 also includes a decomposition module 114 that decomposes a metrics time series 106 into various latent components, such as a seasonal component series 122, a level component series 124, a spike component series 126, and an error component series 128);
Saini fails to explicitly disclose filtering a set of possible detection methods based on the time series class; and
evaluating the remaining detection methods on the given time series using the specific evaluation metric and selecting and returning a recommended anomaly detection method based on the specific evaluation metric.
FIGHEL discloses filtering a set of possible detection methods based on the time series class (see paragraph [0029-0031], fig.1-4); and
evaluating the remaining detection methods on the given time series using the specific evaluation metric and selecting and returning a recommended anomaly detection method based on the specific evaluation metric (see paragraph [0029-0031, 0037], fig.1-4 evaluation of methods/ models can be establish as claimed).

 

Regarding claim 2, the combination of Saini and FIGHEL further disclose wherein the known class includes at least one of seasonality, trend, concept drift, and missing time steps (FIGHEL, see paragraph [0026]).


Regarding claim 4, the combination of Saini and FIGHEL further disclose wherein each dataset is labeled to identify anomalies therein (Saini, see paragraph [0105], wherein anomalous can be tagged. See also 2, paragraph [0059]).

Regarding claim 5, the combination of Saini and FIGHEL further disclose wherein each dataset comprises a probationary period of unlabeled data (Saini, see paragraph [0049]).

Regarding claim 6, the combination of Saini and FIGHEL further disclose the plurality of datasets comprising pre-annotated datasets across a variety of domains and scripts (Saini, see paragraph [0036, 0094], wherein analytical system .

Regarding claim 7, the combination of Saini and FIGHEL further disclose wherein an anomaly in at least one of the time series is a collective type (FIGHEL, see paragraph [0044], wherein This can include calculating multiple different types errors for each of the forecast models, and then combining the multiple calculated errors in some fashion to generate a final error value for each forecast model. Some types of calculated error may be considered more problematic than other types of error. Thus, the various forms of error calculated for each forecast model may be input to a weighted equation to generate a final error value for each forecast model).

Regarding claim 8, the combination of Saini and FIGHEL further disclose wherein an anomaly in at least one of the time series is a point type (FIGHEL, see paragraph [0044], wherein This can include calculating multiple different types errors for each of the forecast models, and then combining the multiple calculated errors in some fashion to generate a final error value for each forecast model. Some types of calculated error may be considered more problematic than other types of error. Thus, the various forms of error calculated for each forecast model may be input to a weighted equation to generate a final error value for each forecast model).

 wherein an anomaly in at least one of the time series is a contextual type (FIGHEL, see paragraph [0044], wherein This can include calculating multiple different types errors for each of the forecast models, and then combining the multiple calculated errors in some fashion to generate a final error value for each forecast model. Some types of calculated error may be considered more problematic than other types of error. Thus, the various forms of error calculated for each forecast model may be input to a weighted equation to generate a final error value for each forecast model).

Regarding claim 10, the combination of Saini and FIGHEL further disclose wherein the first anomaly detection method and the second anomaly detection method are one of windowed Gaussian, SARIMAX, Facebook Prophet, STL Residual Thresholding, Twitter AnomalyDetection, HOT-SAX, Generalized Linear Models, Anomalous and Hierarchical Temporal Memory Networks (FIGHEL, see paragraph [0025]).

Claims 3  and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saini in view of FIGHEL and further in view of (“Evaluating Real-time Anomaly Detection Algorithms – the Numenta Anomaly Benchmark” 2015) (Hereinafter “Alexander”).

Regarding claim 3, the combination of Saini and FIGHEL fail to explicitly disclose wherein the evaluating the remaining detection methods is performed using at least one of a windowed F-score and a Numenta anomaly benchmark (NAB) score.
Alexander discloses wherein the evaluating the remaining detection methods is performed using at least one of a windowed F-score and a Numenta anomaly benchmark (NAB) score (see page 38, 40, wherein NAB attempts to provide a controlled and repeatable environment of tools to test and measure different anomaly detection algorithms on streaming data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saini and FIGHE to include NAB score, as taught by FIGHEL, since doing so would improve the system to: Detects all anomalies present in the streaming data. ii. Detects anomalies as soon as possible, ideally before the anomaly becomes visible to a human. iii. Triggers no false alarms (no false positives). iv. Works with real time data (no look ahead). (Alexander; page 39).


Regarding claim 11, Saini discloses A method for automatically determining an anomaly detection method for use on a class of time series, comprising:
receiving at processor a plurality of datasets for each type of time series characteristic for a given time series (see paragraph [0018-0019], wherein systems and methods for extracting latent components from a time series of metrics data), wherein each dataset includes annotations indicating anomalies and each dataset has at least one time series characteristic (see paragraph [0036], wherein analytical system 102 also includes a decomposition module 114 that decomposes a metrics time ;
determining a type of anomaly in each dataset (see paragraph [0114], wherein aa reasonable choice of performance metric is given by the duo defined by the type-I (false alarm) and type-II (mis-detection) errors).
Saini fails to explicitly disclose applying a first anomaly detection method to the plurality of datasets and applying a second anomaly detection method to the plurality of datasets;
evaluating results of the first anomaly detection method using one of an area under the curve analysis and an NAB score;
evaluating results of the second anomaly detection method using one of an area under the curve analysis and an NAB score; and
comparing results of the area under the curve analyses and the NAB scores for the first anomaly detection method and the second anomaly detection method, and
selecting one of the first anomaly detection method and the second anomaly detection method for use with time series sharing characteristics with the given time series.
FIGHEL discloses applying a first anomaly detection method to the plurality of datasets and applying a second anomaly detection method to the plurality of datasets (see paragraph [0029-0031, 0037], fig.1-4 evaluation of methods/ models can be establish as claimed);
evaluating results of the first anomaly detection method using one of an area under the curve analysis (see paragraph [0029-0031, 0037], fig.1-4 evaluation of methods/ models can be establish as claimed);
evaluating results of the second anomaly detection method using one of an area under the curve analysis and (see paragraph [0029-0031, 0037], fig.1-4 evaluation of methods/ models can be establish as claimed); and
comparing results of the area under the curve analyses and (see paragraph [0029-0031, 0037], fig.1-4 evaluation of methods/ models can be establish as claimed), and
selecting one of the first anomaly detection method and the second anomaly detection method for use with time series sharing characteristics with the given time series (see paragraph [0029-0031, 0037], fig.1-4 evaluation of methods/ models can be establish as claimed).
The combination of Saini and FIGHEL fail to explicitly disclose NAB score.
Alexander discloses NAB score (see page 38, 40, wherein NAB attempts to provide a controlled and repeatable environment of tools to test and measure different anomaly detection algorithms on streaming data).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Saini and FIGHE to include NAB score, as taught by FIGHEL, since doing so would improve the system to: Detects all anomalies present in the streaming data. ii. Detects anomalies as soon as possible, 

Regarding claim 12, the combination of Saini, FIGHEL and Alexander further disclose wherein each time series has been classified into one of a known class based on expected properties of the time series before receipt by the processor (see paragraph [0018-0019, 0036], wherein analytical system 102 also includes a decomposition module 114 that decomposes a metrics time series 106 into various latent components, such as a seasonal component series 122, a level component series 124, a spike component series 126, and an error component series 128).

Regarding claim 13, the combination of Saini, FIGHEL and Alexander further disclose wherein the known class includes at least one of seasonality, trend, concept drift, and missing time steps (FIGHEL, see paragraph [0026]).

Regarding claim 14, the combination of Saini, FIGHEL and Alexander further disclose further comprising injecting outliers into at least one of the plurality of datasets (FIGHEL, see paragraph [0044], wherein combining the multiple calculated errors in some fashion to generate a final error value for each forecast model).

Regarding claim 15, the combination of Saini, FIGHEL and Alexander further disclose wherein each dataset comprises a probationary period of unlabeled data (Saini, see paragraph [0049]).

Regarding claim 16, the combination of Saini, FIGHEL and Alexander further disclose the plurality of datasets comprising pre-annotated datasets across a variety of domains and scripts (Saini, see paragraph [0036, 0094], wherein analytical system 102 also includes a decomposition module 114 that decomposes a metrics time series 106 into various latent components, such as a seasonal component series 122, a level component series 124, a spike component series 126, and an error component series 128).

Regarding claim 17, the combination of Saini, FIGHEL and Alexander further disclose wherein the type of anomaly is one of a collective type, point type and a contextual type anomaly (FIGHEL, see paragraph [0044], wherein This can include calculating multiple different types errors for each of the forecast models, and then combining the multiple calculated errors in some fashion to generate a final error value for each forecast model. Some types of calculated error may be considered more problematic than other types of error. Thus, the various forms of error calculated for each forecast model may be input to a weighted equation to generate a final error value for each forecast model).

Regarding claim 18, the combination of Saini, FIGHEL and Alexander further disclose wherein the first anomaly detection method and the second anomaly detection method are one of windowed Gaussian, SARIMAX, Facebook Prophet, STL Residual Thresholding, Twitter AnomalyDetection, HOT-SAX, Generalized Linear Models, Anomalous and Hierarchical Temporal Memory Networks (FIGHEL, see paragraph [0025]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165